Citation Nr: 1133573	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  08-16 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel

INTRODUCTION

The Veteran appears to have had active service from January 1977 to May 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee, which, in pertinent part, denied service connection for a myocardial infarction.

This matter was previously before the Board in January 2010 at which time it was remanded for additional development.  It is now returned to the Board. 


FINDING OF FACT

The preponderance of the evidence does not show that the Veteran's diagnosed heart disorders are related to his period of active service.


CONCLUSION OF LAW

The criteria for service connection for a heart disorder have not been met.  38 U.S.C.A. §§ 1112, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010.) requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the information and evidence necessary to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to provide; and (3) that the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The United States Court of Appeals for the Federal Circuit (Federal Circuit)  previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

In Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the United States Supreme Court (Supreme Court) held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letter dated in April 2007, the Veteran was notified of the information and evidence necessary to substantiate his claim for service connection.  VA told the Veteran what information he needed to provide, and what information and evidence that VA would attempt to obtain.  Under these circumstances, the Board finds that VA has satisfied the requirements of the VCAA.  

VA satisfied the notice requirements under Dingess in the April 2007 letter, wherein VA informed the Veteran as to the type of evidence necessary to establish a disability rating or effective date.  Adequate notice has been provided to the Veteran prior to the transfer and certification of his case to the Board, and thus, compliance with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been met.  Nevertheless, in light of the Board's denial of the Veteran's claim, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the appellant under the Court's holding.  

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service and VA medical treatment records have been obtained.  He was provided a VA medical examination in January 2010.  There is no indication of any additional, relevant records that the RO failed to obtain.

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.    

Legal Criteria for Service Connection

Service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection for certain "chronic" diseases, such as cardiovascular-renal disease, may also be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Turning to the merits of the claim, the Veteran asserts that he currently has a heart disorder that is attributable to symptoms or conditions that he experienced during his military service.  Specifically, he claims that he experienced a heart attack and chest pains while on active duty.  He attributes his current heart disorder to these alleged in-service occurrences.

The Veteran's service treatment records have been reviewed and document his reports of chest pains.  A September 1980 service treatment record shows that he reported having chest pain after a fight; the assessment was rule out fracture.  An associated September 1980 X-ray examination of the chest was within normal limits.  In October 1981, the Veteran reported having chest pain when he breathed.  Following a clinical assessment, he was diagnosed with gastritis.  The Veteran also reported having chest pains in October 1982, following his use of a prescription medication, antabuse.  He underwent a clinical examination and was diagnosed with adverse reaction to antabuse.  The April 1987 separation report of medical examination shows that the clinical examination of the heart and vascular system was normal.  However, in the associated April 1987 report of medical history, the Veteran reported a history of pain or pressure in the chest.  The examiner elaborated that the Veteran would get occasional sharp pains in his chest with exercise.  It was also indicated that he had a few incidents of elevated blood pressure, but that he was currently normotensive with no medication.  The Veteran also reported experiencing frequent heartburn and indigestion.

The Veteran's VA treatment records dated following his separation from active duty show frequent assessments of his cardiac functioning.  A February 1992 VA chest X-ray examination revealed minimal bilateral chronic interstitial fibrosis and slight dilation of the aorta, but no cardiomegaly or acute infiltrate.  X-ray examinations of the chest completed in March 1993, June 1995, and December 1995 were essentially negative for evidence of active heart disease.  The first indication of a heart disorder is show in a November 2001 VA treatment record, which shows that the Veteran was treated for a cocaine-induced myocardial infarction; he later underwent a left heart catheterization.  VA treatment records beginning in February 2003 show intermittent treatment for reported atypical chest pains and coronary artery disease.  

In January 2010, the Veteran underwent a VA heart examination, at which time his claims file was reviewed by the VA examiner.  The Veteran reported a history of shortness of breath, numerous heart attacks, and chest pains.  He stated that his shortness of breath and chest pains began in 2007 and 2005, respectively.  The examiner noted that the Veteran was treated for cardiac related problems on multiple occasions in 2009, with relevant diagnoses of ischemic cardiomyopathy, congestive heart failure, atypical chest pain, coronary artery disease, hyperlipidemia, and acute renal failure, resolved.   The Veteran was noted to require the continuous use of medication to treat his symptomatology.  

Following a clinical examination, the Veteran was diagnosed with congestive heart failure, secondary to cocaine abuse and ischemia, and coronary artery disease.  The examiner opined that the Veteran's coronary artery disease was not caused or aggravated by his military service.  The examiner initially noted that the Veteran's service treatment records showed no history of cardiac-related chest pains.  She further noted that the Veteran reported having occasional chest pains at the time of his separation in 1987 and he was noted to have borderline sporadic hypertension.  However, the examiner highlighted that there was no evidence of treatment for coronary artery disease until November 2001.  Although the Veteran had instances of chest pains during his military service, the examiner noted that none of his in-service complaints were diagnosed or treated as cardiac in origin.  She essentially highlighted that while he reported occasional high blood pressures during service, he was never diagnosed with an associated disorder.  She also concluded that the in-service sporadic elevations in blood pressure were recorded most during times where the Veteran was either in pain, intoxicated, or having a fever and chills.  The Veteran did not appear to have undergone any follow up evaluations for his blood pressure, and the examiner noted that when his blood pressure was checked again during episodic treatments, it was usually well within normal limits.  The examiner further noted that the Veteran's history was significant for cocaine abuse, often on the days of or before he was seen for chest pains.  She essentially concluded that his cocaine abuse most likely contributed to his current cardiac disabilities.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence weighs against the Veteran's claim for service connection for a heart disorder.   The Board recognizes that the medical evidence shows that the Veteran currently suffers from coronary artery disease and congestive heart failure.  However, the preponderance of the medical evidence, as discussed below, does not indicate that the Veteran's current heart disorders are related to his active service.  Therefore, the Board concludes that service connection is not warranted.

The Veteran essentially maintains that his current heart disorders are related to his in-service chest pains and elevated blood pressure readings.  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States Court of Appeals for Veterans Claims (Court), citing Layno v. Brown, 6 Vet. App. 465, 467- 69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2).  The Veteran's service treatment records document his intermittent reports of chest pains and noted sporadic elevated blood pressure readings.  As such, the Veteran's account of the in-service chest pains and elevated blood pressure is considered competent.

Having found the Veteran's lay statement to be competent, the Board must also determine whether such evidence is credible.  See Layno, 6 Vet. App. at 469.  In weighing the credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the appellant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Further, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006).

The Board finds that the Veteran's account of having in-service chest pains and elevated blood pressure readings, at least of an acute and transitory nature, is credible.  As noted above, service treatment records dated in September 1980, October 1981, and October 1982 document his reports of chest pains.  He also reported having occasional chest pain with exercise on the April 1987 separation report of medical history.  While the service treatment records document his reports of chest pain and sporadic, elevated blood pressure, the fact remains that there is no evidence that the Veteran incurred a chronic cardiac disorder during his period of active service.

The Board finds that the April 1987 separation report of medical examination, which was completed during the month prior to separation, is highly probative as to the Veteran's condition at the time nearest his release from active duty, as it was generated with the specific purpose of ascertaining the Veteran's then-physical condition, as opposed to his current assertion which is proffered in an attempt to secure VA compensation benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 (1993) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of reasons for the Board's decision).  The April 1987 separation report of medical examination is entirely negative for any symptoms associated with a heart disorders and reflects that the clinical examination of the Veteran's heart and vascular system was normal.  The Board finds that the April 1987 separation report weighs heavily against the claim.  The service medical records support a conclusion that the Veteran's in-service reports of chest pain and intermittent elevated blood pressure readings were acute and transitory, as the April 1987 separation report of medical examination shows no clinical findings of a heart disorder at the time of discharge.

As noted above, the Veteran has also made statements to the effect that he experienced a heart attack during service.  While his service treatment records include his reports of chest pains and noted intermittent elevated blood pressure readings, these records are negative for any diagnosed cardiac disorders or cardiac related incidents.  Thus, the Veteran's statements with regards to an in-service heart attack are not supported by the medical evidence of record.  Moreover, the Court has held that hearsay medical evidence, as transmitted by a lay person, is not adequate because the connection between what a physician said and the lay person's account of what the physician purportedly said is simply too attenuated and inherently unreliable to constitute medical evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1997).  See also Kirwin v. Brown, 8 Vet. App. 148, 153 (1995).

Moreover, the medical evidence does not show a diagnosed heart disorder until November 2001, at which time the Veteran was treated for a cocaine-induced myocardial infarction; this diagnosis was rendered some fourteen years after the Veteran's separation from active service.  The Board notes that evidence of a prolonged period without medical complaint and the amount of time that elapsed since active duty service can be considered as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (2000).  Accordingly, entitlement to service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.3.07, 3.309.

Here, the Board finds highly probative the January 2010 VA examiner's opinion.  Based on clinical and diagnostic testing of the Veteran and review of the claims file, the examiner essentially determined that the Veteran's current cardiac disorders are less likely as not caused or aggravated by service.  This opinion is considered highly probative as it is definitive, based upon a complete review of the Veteran's entire claims file and clinical examination of the Veteran, and supported by detailed rationale.  Accordingly, the opinion is found to carry significant probative weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448- 49 (2000).  The Veteran has not provided any competent medical evidence to rebut the opinion against his claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492- 93 (1995).  Essentially, there is no competent and credible medical and lay evidence of record relating the Veteran's current cardiac disorders to his active service.  Thus, there is no basis to grant service connection for a cardiac disorder in this instance.

In reaching the above determinations, the Board again notes that consideration has been given to the Veteran's statements that he has a heart disorders that is related to his military service.  Lay statements may be competent to support a claim for service connection where the events or the presence of disability or symptoms of a disability are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a), 3.159(a); Jandreau, 492 F.3d 1372; Buchanan, 451 F.3d 1313.  However, coronary artery disease and congestive heart failure are not disabilities subject to lay opinions as to diagnosis and etiology.  While some symptoms of these disorders, such as chest pain, may be reported by a layperson, the diagnosis and etiology of the disorders require medical training.  The Veteran does not have the medical expertise to diagnose himself with these disorders, nor does he have the medical expertise to provide an opinion regarding their etiology.  Thus, the Veteran's lay assertions as to the etiology of his heart disorders are not competent or sufficient in this instance.  Jandreau, 492 F.3d 1372.

Given that the preponderance of the evidence weighs against the Veteran's claim, for the Board to conclude that the Veteran has a heart disorder that was incurred during his military service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Thus, the claims for service connection must be denied.  Essentially, as the weight of the competent and probative evidence is against a finding that the Veteran's claimed heart disorders are related to service, the preponderance of the evidence is against this service connection claim.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claims.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.


ORDER

Service connection for a heart disorder is denied.




____________________________________________
DEMETRIOS G. ORFANOUDIS	
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


